ACCEPTED
                                                                                 08-20-00015-CV
                             08-20-00015-CV                          EIGHTH COURT OF APPEALS
                                                                                EL PASO, TEXAS
                                                                              3/15/2021 10:58 AM

                     CASE NO. 08-20-00015-CV
                                                                          ELIZABETH G. FLORES
                                                                                          CLERK




                                                                FILED IN
                 IN THE EIGHTH COURT OF APPEALS          8th COURT OF APPEALS
                                                             EL PASO, TEXAS
                          EL PASO, TEXAS                 3/15/2021 10:58:20 AM
                                                          ELIZABETH G. FLORES
                                                                  Clerk

                       JORGE L. HERNANDEZ,
                                                 Appellant
                                  v.

                          KING AEROSPACE,
                                                 Appellee

                On Appeal from Cause No. 2017-DCV-0334
                    In the County Court at Law No. 3
                     Hon. Javier Álvarez, Presiding



                 APPELLANT’S REPLY BRIEF


CATHERINE M. STONE                  LANGLEY & BANACK, INC.
State Bar No.19286000               Trinity Plaza II, Suite 700
cstone@langleybanack.com            745 E. Mulberry Avenue
OTTO S. GOOD                        San Antonio, Texas 78212
STATE Bar No. 08139600              (210) 736-6600 – Telephone
ogood@langleybanack.com             (210) 735-6889 – Telecopy
RUBEN VALADEZ
STATE Bar No. 00797588
rvaladez@langleybanack.com


                     ATTORNEYS FOR APPELLANT
                       JORGE L. HERNANDEZ
                                      TABLE OF CONTENTS

TABLE OF AUTHORITIES...............................................................................ii

ARGUMENT.................................................................................................. 1

       I.       The trial court did not direct the jury to return a
                verdict; it overturned the verdict the jury returned. .............. 1

             A. Granting a JNOV in the absence of a written
                motion is not an acceptable practice in Texas. ....................... 2

             B. The special master’s report cannot change, nor
               did it purport to eliminate, the requirement that
               a written motion for JNOV is necessary to disregard
               a jury verdict. .......................................................................... 9

       II.      Hernandez preserved error by filing a motion for
                judgment on the verdict, which the trial court denied. ........ 11

       III.     The trial court’s overturning the jury’s verdict
                prejudiced Hernandez. ........................................................... 14

       IV.      The evidence did not prove as a matter of law that
                Hernandez was King’s employee. .......................................... 19

CERTIFICATE OF WORD COMPLIANCE ........................................................ 27

CERTIFICATE OF SERVICE .......................................................................... 27




                                                     i
                                     TABLE OF AUTHORITIES

Cases

4M Linen & Unif. Supply Co., Inc. v. W.P. Ballard & Co., Inc.,
  793 S.W.2d 320 (Tex. App.—Houston [1st Dist.] 1990,
  writ denied .............................................................................................. 4
1986 Dodge 150 Pickup v. State,
  129 S.W.3d 180 (Tex. App.—Texarkana 2004, no pet.) ......................... 7
Allison v. State,
  156 S.W.2d 527 (Tex. Crim. App. 1941) ....................................... passim
Appellee’s Br. at 18-19 (citing,
  111 S.W.3d 134 (Tex. 2003) ............................................................ 22, 23
Bywaters v. Gannon,
  686 S.W.2d 593 (Tex. 1985) ............................................................ 19, 20
Carter v. State,
  No. 05-96-00805-CR, 1998 WL 83799
  (Tex. App.—Dallas Feb. 24, 1998, no pet.)
  (not designated for publication) ............................................................. 7
City of San Benito v. Cantu,
  831 S.W.2d 416 (Tex. App.—Corpus Christi 1992, no writ) .................. 5
Connell v. Connell,
  889 S.W.2d 534 (Tex. App.—San Antonio 1994, writ denied) ............... 5
Emerson v. Tunnell,
  793 S.W.2d 947 (Tex. 1990) ............................................................ 12, 14
Garza v. Exel Logistics, Inc.,
  161 S.W.3d 473 (Tex. 2005) .................................................................. 23
Gibraltar Sav. Ass’n v. Watson,
  683 S.W.2d 748 (Tex. App.—Houston [14th Dist.] 1984,
  no writ).................................................................................................... 4
In re Bradle,
  83 S.W.3d 923 (Tex. App.—Austin 2002, orig. proceeding) ......... passim
In re John G. & Marie Stella Kenedy Mem'l Found.,
  315 S.W.3d 519 (Tex. 2010) .................................................................. 16
In the Interest of B.L.D.,
  113 S.W.3d 340 (Tex. 2003) .................................................................. 11
Jackson v. Axelrad,
  221 S.W.3d 650 (Tex. 2007) .................................................................. 24
Lamb v. Franklin,
  976 S.W.2d 339 (Tex. App.–Amarillo 1998, no pet.) .............................. 3

                                                       ii
Newspapers, Inc. v. Love,
 380 S.W.2d 582 (Tex. 1964) .................................................................. 24
Olin Corp. v. Cargo Carriers, Inc.,
 673 S.W.2d 211 (Tex. App.–Houston [14th Dist.] 1984,
 no writ).................................................................................... 3, 6, 16, 18
Pitman v. Lightfoot,
 937 S.W.2d 496 (Tex. App.—San Antonio 1996, writ denied) ............... 4
Port Elevator-Brownsville, L.L.C. v. Casados,
 358 S.W.3d 238 (Tex. 2012) .................................................................. 24
Robinson v. Humble Oil & Ref. Co.,
 301 S.W.2d 938 (Tex. Civ. App.—Texarkana 1957,
 writ ref’d n.r.e.) ....................................................................................... 4
Robles v. Mount Franklin Food, L.L.C.,
 591 S.W.3d 158 (Tex. App.—El Paso 2019, pet. denied) ............... 23, 24
Smith v. Safeway Stores,
 167 S.W.2d 1044 (Tex. Civ. App.—Fort Worth 1943, no writ) .............. 8
St. Paul Fire & Marine Ins. Co. v. Bjornson,
 831 S.W.2d 366 (Tex. App.—Tyler 1992, no writ) ......................... 15, 22
State v. ADSS Properties, Inc.,
 878 S.W.2d 607 (Tex. App.—San Antonio 1994,
 writ denied) ..................................................................................... 19, 20
White v. White,
 172 S.W.2d 295 (Tex. 1943) .................................................................. 20
Wingfoot Enter. v. Alvarado,
 111 S.W.3d 134 (Tex. 2003) ............................................................ 22, 23


Rules

TEX. R. APP. P. 44.1.................................................................................. 15
TEX. R. CIV. P. 268 ................................................................................... 10
TEX. R. CIV. P. 301 ........................................................................... passim

Other

BLACK’S LAW DICTIONARY (West 11th ed. 2019) ........................................ 2




                                                     iii
                               ARGUMENT

I.    The trial court did not direct the jury to return a verdict; it
      overturned the verdict the jury returned.
      During the trial, the court warned King of the need to file a

motion for judgment notwithstanding the verdict (JNOV) if King

wanted to overturn the jury’s verdict. 9 RR 28. Having failed to heed

the trial court’s warning, King now tries to characterize the trial court’s

judgment as having directed the jury to return a verdict rather than

having overturned the verdict the jury returned. Appellee’s Br. at x, 8,

10.

      But the trial court did not direct the jury to return a verdict, and

whether a trial court should direct a jury to return a verdict becomes a

moot point after the jury has already returned its verdict. In addition to

the legal impediment against directing a jury to return a verdict after it

has already reached one, it would be impossible as a practical matter to

give any directions to jurors who have since left the building and are no

longer directable. Allison v. State, 156 S.W.2d 527, 528 (Tex. Crim. App.

1941) (holding that “when the jury was discharged it lost its identity as

a jury” so that any subsequent verdict would be a “nullity”); In re

Bradle, 83 S.W.3d 923, 927 (Tex. App.—Austin 2002, orig. proceeding)

(“Once a jury is discharged from their oaths, they are subject to contact

                                    1
with and influence by the parties and others so that the jury cannot be

reconstituted.”).

     The purpose of a directed verdict is to prevent the case from

reaching the jury. BLACK’S LAW DICTIONARY (West 11th ed. 2019)

(defining “directed verdict” as “[a] ruling by a trial judge taking a case

from the jury”). That did not happen here. The trial court did not take

the case from the jury, it submitted the case to the jurors, who returned

a verdict.

     In contrast, the purpose of a JNOV is to overturn the verdict the

jury reached. BLACK’S LAW DICTIONARY (West 11th ed. 2019) (defining

“judgment    notwithstanding the verdict” as “[a] judgment entered for one

party even though a jury verdict has been rendered for the opposing

party”). And although the trial court entered a judgment contrary to the

verdict rendered, what did not happen was the filing of a written motion

for a JNOV, even though the trial court warned King it would need to

do so if the case went to the jury, which it did. 9 RR 28.

     A.      Granting a JNOV in the absence of a written motion is
             not an acceptable practice in Texas.

     King claims the failure to file a written motion for JNOV after the

jury has returned its verdict is “an acceptable practice in Texas courts.”

Appellee’s Br. at 10. To the contrary, Rule 301 provides that “upon
                                  2
motion and reasonable notice” a trial court “may render judgment non

obstante veredicto if a directed verdict would have been proper.” TEX.

R. CIV. P. 301. A trial court cannot disregard jury findings without a

written request, thus a motion for JNOV must be in writing with notice

to the parties. See Lamb v. Franklin, 976 S.W.2d 339, 343-44 (Tex.

App.–Amarillo 1998, no pet.) (request to disregard jury verdict in

motion for new trial is insufficient); Olin Corp. v. Cargo Carriers, Inc.,

673 S.W.2d 211, 213-14 (Tex. App.–Houston [14th Dist.] 1984, no writ)

(JNOV on no evidence grounds requires written motion).

     King cites cases in support of its claim that a written motion for

JNOV was not required and that its earlier motion for directed verdict

was sufficient to permit a JNOV. Appellee’s Br. at 10-11. But reliance

on the cited cases is unavailing because the impropriety of relying on a

motion for directed verdict to overturn a jury’s decision was not at issue

in any of those cases.

     The opinions on which King relies merely described the procedural

posture of the litigation by observing that trial courts had announced

they intended to withhold rulings on motions for directed verdict until

after the jury’s verdict; these cases did not hold that doing so was

proper, nor could they make any such determination, because that issue

                                    3
was not before those appellate courts. Appellee’s Br. at 11 (citing Pitman

v. Lightfoot, 937 S.W.2d 496, 536 (Tex. App.—San Antonio 1996, writ

denied); 4M Linen & Unif. Supply Co., Inc. v. W.P. Ballard & Co., Inc.,

793 S.W.2d 320, 327 (Tex. App.—Houston [1st Dist.] 1990, writ denied);

Gibraltar Sav. Ass’n v. Watson, 683 S.W.2d 748, 750 (Tex. App.—

Houston [14th Dist.] 1984, no writ); and Robinson v. Humble Oil & Ref.

Co., 301 S.W.2d 938, 940 (Tex. Civ. App.—Texarkana 1957, writ ref’d

n.r.e.)).

      Furthermore, although the trial judge in Gibraltar took the

defendants’ motion for directed verdict “under advisement” and “carried

[it] along with the case,” stating he “wanted to hold any final decision

thereon until he found out what the jury did,” nevertheless, after he

submitted the case to the jury, the defendants, unlike King, filed a

“motion for judgment notwithstanding the verdict,” which the trial

judge denied. Gibraltar, 683 S.W.2d at 750.

      Just as an appellate court’s observation that a witness’s answer

constitutes hearsay does not equate to endorsing hearsay as an

“acceptable practice” when the impropriety of that answer is not at

issue, neither does an appellate court’s noting that a trial court had

announced its intention to rule on a motion for directed verdict after

                                    4
receiving a jury verdict equate to authority for that court to do so when

its action was not at issue. Regardless, the direct authority is the

opposite: by definition, a ruling on a motion to direct the jury to return

a verdict must occur before the jury has returned its verdict and has

been discharged. Allison, 156 S.W.2d at 528; Bradle, 83 S.W.3d at 927;

cf. also City of San Benito v. Cantu, 831 S.W.2d 416, 422 (Tex. App.—

Corpus Christi 1992, no writ) (“To complain on appeal about a trial

court’s refusal to grant a directed verdict, the record must reflect that

the defendant presented the motion and that the court ruled on the

motion before the jury returned a verdict.”).

     If a litigant is entitled to a directed verdict, the trial court may: (1)

“instruct the jury as to the verdict it must return” or (2) “withdraw the

case from the jury and render judgment.” Connell v. Connell, 889

S.W.2d 534, 539 (Tex. App.—San Antonio 1994, writ denied). The trial

judge did not take either of those actions. Instead, he left the case with

the jury and allowed it to return a verdict. 5 CR 419. At that point, a

directed verdict was no longer available. Allison, 156 S.W.2d at 528;

Bradle, 83 S.W.3d at 927. Neither was a JNOV, because there was no

written motion or notice of hearing to support it. TEX. R. CIV. P. 301;



                                     5
Olin Corp. v. Cargo Carriers, Inc., 673 S.W.2d 211, 213–14 (Tex. App.—

Houston [14th Dist.] 1984, no writ).

     King acknowledges that after it rested “it re-urged its directed

verdict motion, which the District Court succinctly denied.” Appellee’s

Br. at 9 n. 1 (citing 9 RR 53). According to King, the trial court’s denial

of the re-urging of that motion “logically followed from its directive that

it would ‘carry’ King’s first motion until after the jury returned.” Id. But

King does not explain the logic of its theory that a trial court can “carry”

a motion for directed verdict at the close of a plaintiff’s evidence,

subsequently deny that motion when the defendant re-urges it at the

close of all evidence, submit the case to the jury and receive its verdict,

but then direct the jury to return a different verdict after having

discharged the jurors and sent them home.

     The only result that “logically followed” from the trial court’s

statement that it was withholding a ruling on King’s motion for directed

verdict at the close of the plaintiff’s case is that if King elected to

present evidence, it would have to re-urge that motion at the close of all

evidence (it did) or, if the case went to the jury (it did), King would have

to file a written motion for JNOV (it did not).



                                     6
     King did not file a “second” motion for instructed verdict; by its

own admission, it “re-urged” the same motion, and the judge denied it.

Appellee’s Br. at 9 n. 1; 1986 Dodge 150 Pickup v. State, 129 S.W.3d 180,

184 (Tex. App.—Texarkana 2004, no pet.) (“If a party proceeds to

present evidence after that party has moved for a directed verdict, such

party must reurge the motion for directed verdict at the close of the

case, or any error in its denial is waived.”). The record is clear:

     KING’S ATTORNEY: “Your Honor, at this time Defendant again
     raises his motion for directed verdict on my affirmative
     defense.”

     THE COURT: “Denied.”

     KING’S ATTORNEY: “And Defendant closes, and then re-raises
     it again.”

     THE COURT: “Denied.”

9 RR 53.

     Therefore, despite King’s claims otherwise, the trial court did deny

its motion for directed verdict. Id.; Carter v. State, No. 05-96-00805-CR,

1998 WL 83799, at *2 (Tex. App.—Dallas Feb. 24, 1998, no pet.) (not

designated for publication) (in which the trial court took no action “[to]

instruct[] the jury as to a directed verdict or [to] dismiss[] the jury and

enter[] a judgment,” but instead “denied the motion for an instructed


                                     7
verdict,” which “support[ed] a conclusion that the motion for a directed

verdict was denied”).

     Having re-urged the same motion the judge initially said he would

“carry” with the case, and having had that motion denied twice, King

cannot plausibly maintain that the judge did not subsequently deny its

motion for directed verdict. 9 RR 53. King’s theory is both illogical and

legally absurd and contemplates the court directing a jury to return a

verdict after it had already done so and had been discharged.

     Although the trial judge initially said he would “carry” the motion

for directed verdict with the case, he did not carry it past the explicit

denial of the re-urging of that motion at the close of all evidence, and he

could not carry it past the jury’s verdict. Allison, 156 S.W.2d at 528

Bradle, 83 S.W.3d at 927. The appropriate procedure to challenge the

verdict of a jury that has returned a verdict and been discharged is a

motion for JNOV, not a motion for instructed verdict. Smith v. Safeway

Stores, 167 S.W.2d 1044, 1046 (Tex. Civ. App.—Fort Worth 1943, no

writ) (“It is also the settled law in this state that where an instructed

verdict should have been given, or when a special issue finding has no

support in the evidence, the court may, upon motion to that effect,



                                    8
disregard the verdict of the jury and render judgment non obstante

veredicto.” (citing TEX. R. CIV. P. 301).

      B.    The special master’s report cannot change, nor did it
            purport to eliminate, the requirement that a written
            motion for JNOV is necessary to disregard a jury
            verdict.

      The order appointing the special master does not “make plain”

that the trial court “was asking the special master to opine on whether

the District Court should grant or deny King’s motion for directed

verdict,” as King claims. Appellee’s Br. at 9. The trial court had already

denied that motion twice and had submitted the case to the jury, which

had returned a verdict. Rather, the order “makes plain” that the trial

judge was asking the special master’s opinion on whether the trial court

should grant Hernandez’s motion to enter a judgment on the jury’s

verdict—the only motion that was pending—or, in the event King filed a

motion for JNOV, which it never did, whether the trial court should

grant that motion instead. 5 CR 455.

      King claims Hernandez “is asking this Court to newly impose a

deadline requiring District Courts to decide all directed verdict motions

before submitting issues to the jury.” Appellee’s Br. at 10. But this

deadline is not new. Case law and common sense have long recognized

that a trial court cannot grant a motion to direct the jury to reach a
                                  9
verdict after the jury has already returned one and has been

discharged. Allison, 156 S.W.2d at 528; Bradle, 83 S.W.3d at 927. The

proper mechanism to negate a jury’s verdict is a motion for JNOV after

the verdict (the V in JNOV), not a motion to direct the jury to reach a

verdict after they have already done so and have left the courthouse,

placing them beyond the reach of any direction from the trial court. Id.;

TEX. R CIV. P. 301.

     In support of its assertion that a trial court can direct a jury to

render a verdict after it has already done so and been discharged, King

cites Texas Rule of Civil Procedure 268, noting it contains no time

limits and “requires only that a motion requesting directed verdict

‘state the specific grounds therefor.’” Appellee’s Br. at 11 (quoting TEX.

R. CIV. P. 268). But this rule addresses only the content a litigant must

include in the motion, not the deadline for a judge to rule on that

request. TEX. R. CIV. P. 268. Therefore, the absence of any provision

regarding the timing of a ruling on a motion for directed verdict does

not equate to authorization to do so after “submitting an issue to the

jury,” as King urges, because this rule does not answer and was not

intended to answer the question of whether a trial court can grant a

directed after the jury has already returned a verdict. Appellee’s Br. at

                                   10
11. Case law, however, has addressed this question, and the answer is

no. Allison, 156 S.W.2d at 528; Bradle, 83 S.W.3d at 927.

      Because the trial court did not direct the jury to return a verdict,

but instead overturned the verdict they returned, the judge’s ruling is,

in substance, a JNOV, issued in the absence of the required motion and

notice. TEX. R. CIV. P. 301. And, as King itself concedes, substance

controls over form, notwithstanding King’s technical attempt to revise

this substantive reality. Appellee’s Br. at 14, n.3.

      King claims Hernandez’s arguments represent the Shakespearean

equivalent of “sound and fury,” signifying no reversible error. Appellee’s

Br. at 14. But in trying to twist the trial court’s action into an order

granting a motion for instructed verdict, King is engaging in another

Shakespearean exercise: it undergoes too strict a paradox striving to

make an ugly deed look fair.

II.   Hernandez preserved error by filing a motion for judgment
      on the verdict, which the trial court denied.
      “Requiring parties to raise complaints at trial conserves judicial

resources by giving trial courts an opportunity to correct an error before

an appeal proceeds,” King urges. Appellee’s Br. at 12 (quoting In the

Interest of B.L.D., 113 S.W.3d 340, 350 (Tex. 2003)). But Hernandez

gave the trial judge that opportunity by timely filing a motion asking
                                     11
the court to grant a judgment in accordance with the jury’s verdict

assessing damages in excess of $2,000,000.00. Instead, the court denied

the motion and rejected the jury’s verdict and rendered a take nothing

judgment against Hernandez. 5 CR573. See Emerson v. Tunnell, 793

S.W.2d 947, 948 (Tex. 1990) (holding that the plaintiff preserved error

by filing a motion for judgment on the verdict and obtaining an adverse

ruling from the trial court on that motion).

     Nevertheless, King claims Hernandez’s objection was untimely

because he did not make it “at the earliest opportunity” when the

complained-of action “be[came] apparent.” Appellee’s Br. at 12. But

there was no action to complain about until the trial court overturned

the jury’s verdict, and Hernandez had already filed a motion for

judgment, which preserved his right to complain of the trial court’s

error in signing a judgment contrary to the jury’s verdict. Emerson, 793

S.W.2d at 948.

     According to King, Hernandez “passed on multiple opportunities

to timely object when it had become ‘apparent’ that the District Court

intended to take up King's directed verdict motion after the jury

returned its verdict.” Appellee’s Br. at 13. But it was not “apparent” that

the trial court “intended to take up” a motion it had already twice

                                    12
denied, especially after having submitted the case to the jury and

having received its verdict—actions and a result that are the antithesis

of “taking up” a motion for directed verdict—particularly after having

told King it would need to file a motion for judgment notwithstanding

the verdict. 9 RR 28.

     The only matter “apparent” to Hernandez was that that the trial

court was unjustifiably hesitant to grant his motion for judgment on the

jury’s verdict—the only motion that was pending—and that the judge

wanted an opinion from the special master before ruling on that motion.

5 CR 455. Having received that opinion in the form of a comprehensive

report that confirmed the judge should grant Hernandez’s motion, and

having told King it needed to file a motion for JNOV, which King had

not done, it was not only unexpected, but shocking, that the trial court

overturned the jury’s verdict. 5 CR 462; 9 RR 28.

     Hernandez did not have a “strategy of waiting to see whether a

decision [came] out in his favor before challenging the manner in which

the District Court reach[ed] it.” Appellee’s Br. at 14. He had no idea the

trial court would reach the decision it did, considering: (1) King still had

not filed the motion for JNOV, which the trial court had stated would be

necessary to overturn the verdict; (2) the only motion pending before the

                                    13
trial court was Hernandez’s motion for judgment on the jury’s verdict;

and (3) the court-appointed special master had recommended that the

trial court sign a judgment incorporating the jury’s verdict.

     Hernandez did not “acquiesce” in King’s characterization of the

issue before the special master as being whether King was entitled to a

directed verdict or not. Appellee’s Br. at 13 n. 2. Regardless, any such

assertion in and of itself is of no consequence; it is the trial court’s

judgment contravening the jury’s verdict that created the error that is

the subject of this appeal, and that error did not occur until the trial

court signed the judgment of which Hernandez complains. That

complaint was timely because Hernandez had filed a motion for

judgment on the jury verdict, thereby reiterating the obvious fact that

any judgment contrary to that verdict would be objectionable.       See

Emerson, 793 S.W.2d at 948.

III. The trial court’s overturning the jury’s verdict prejudiced
     Hernandez.

     “[E]ven if the District Court’s procedure for granting a directed

verdict was unconventional,” claims King, “Hernandez suffered no

prejudice.” Appellee’s Br. at 14.




                                    14
     Not unless having a $1,265,577.44 jury verdict taken away

constitutes “suffer[ing] no prejudice.” 1 Furthermore, if, as King claims,

the trial court granted a directed verdict, it was not only merely

“unconventional,” it was also unauthorized.

      As King concedes, “[u]nder Texas Rule of Appellate Procedure

44.1, this Court reverses erroneous district court decisions” if they

“probably caused an improper judgment to be entered …” Appellee’s Br.

at 14. Granting a JNOV in the absence of a motion and notice of

hearing and in the face of conflicting evidence constitutes an improper

judgment. St. Paul Fire & Marine Ins. Co. v. Bjornson, 831 S.W.2d 366,

369 (Tex. App.—Tyler 1992, no writ).

      A trial court “may not, ordinarily, simply disregard, on its own

initiative or motion, a jury finding and/or render a judgment non

obstante veredicto on its own initiative or motion.” Bjornson, 831

S.W.2d at 369. “In fact, and to the contrary, not only must there be a

written motion and reasonable notice for a trial court to disregard a

jury finding and/or render a judgment non obstante veredicto, the

written motion to disregard a jury finding must be directed to the


     1  According to Hernandez’s calculations giving credit for his attributed
comparative negligence and for pre- and post-judgment interest, his judgment
should be in the amount of $1,012,462.04.
                                     15
objectionable issue or issues and point out the reasons why such issues

should be disregarded.”). Id. The judgment entered here violated all

these principles, and respectfully, must be reversed.

     In the alternative, even accepting solely for argument’s sake

King’s claim that the trial judge granted its motion for directed verdict

after submitting the case to the jury, receiving their verdict, and

discharging them, it is improper to grant such a motion after the jury

has returned a verdict. Allison, 156 S.W.2d at 528; Bradle, 83 S.W.3d at

927. Either way, the harm is the same: the loss of a substantial jury

verdict.

     Regardless, the question of harm is irrelevant, because, in the

absence of a motion for JNOV and notice of a hearing on that motion,

the trial court had no jurisdiction to grant a JNOV, thereby making

that ruling void. Olin, 673 S.W.2d at 213–14 (holding that the trial

court “erred in overruling [a] motion for judgment on the verdict” and in

“sua sponte” granting a JNOV, “because it had no power to do so absent

a proper motion seeking such relief,” and recognizing that “Texas

appellate courts have uniformly construed the motion requirement of

Rule 301 to be jurisdictional”); 2 see also In re John G. & Marie Stella


     2   All internal citations and quotations omitted unless otherwise noted.
                                         16
Kenedy Mem'l Found., 315 S.W.3d 519, 522 (Tex. 2010) (orig.

proceeding) (holding that, in the absence of jurisdiction, a trial court’s

ruling is void).

      According to King, Hernandez “has long been on notice of the

District Court’s intent to ‘carry’ the motion until after the jury returned

its verdict” and “[t]his was not the case of a trial court sua sponte

entering JNOV out of the clear blue.” Appellee’s Br. at 15. But the only

notice of intent Hernandez had was the same as King received: a JNOV

would have to be filed. 9 RR 28. And the “out of the blue” nature of this

ruling could not be clearer: the trial judge had twice denied King’s

motion for a directed verdict, had submitted the case to the jury and

received its verdict, and had told King it would need to file a motion for

JNOV, which King did not do. 9 RR 28. The only motion pending before

the trial court was Hernandez’s motion to enter a judgment on the

jury’s verdict, and, based on well-settled law, the court-appointed

special master recommended that the trial court sign a judgment on

that verdict. Therefore, although it was conceivable that the judge

might make some changes in the wording of the judgment Hernandez

proposed, it was inconceivable that the trial court would not grant a



                                    17
judgment on the jury’s verdict but instead would grant a JNOV, which,

without a motion from King, was necessarily sua sponte.

     King erroneously claims that Hernandez suffered no harm

because “the standard of review is the same” and Hernandez “would be

the appellant had the Court entered a directed verdict or JNOV.”

Appellee’s Br. at 15. But the trial court did not enter a directed verdict.

Id. Therefore, the only issue is whether the JNOV was proper. It was

not, because it lacked a motion to support it, Olin, 673 S.W.2d at 213–

14, and because King did not prove its affirmative defense as a matter

of law as it claims. Id. Instead, King created, at most, a fact issue for

the jury, which resolved that question against King. 5 CR 422.

     King speculates that Hernandez “appears to assume that had

King filed a separate motion for JNOV, the District Court would have

denied it and ‘Hernandez would be the holder of a substantial

judgment.’” Appellee’s Br. at 15. But Hernandez does not assume

anything and King’s speculation misses the point: the trial judge had

already denied King’s motion for directed verdict and had submitted the

case to the jury, which returned a verdict. Therefore, the only way the

trial court could grant a JNOV would be if King filed a motion for JNOV



                                    18
or if the jury’s answers were immaterial, neither of which is the case.

Olin, 673 S.W.2d at 213–14.

      “There is no evidence,” says King, “the procedural posture—

motion for directed verdict carried over from trial or new motion for

JNOV—had any impact on the District Court’s decision.” Appellee’s Br.

at 16. If, by that, King means the trial court would have overturned the

jury’s verdict either way, that may be true; however, it is also true that,

either way, the harm is the same: the loss of a large jury verdict as a

result of the trial court’s erroneous ruling.

IV.   The evidence did not prove as a matter of law that
      Hernandez was King’s employee.
      King asserts the trial court “correctly directed a verdict” in its

favor because it purportedly proved its “employee” defense “as a matter

of law,” Appellee’s Br. at 16, but it did not. That claim is incorrect on

both counts: (1) the court twice denied a requested directed verdict, and

(2) King did not prove its affirmative defense as a matter of law, at most

the evidence raised a fact issue, which the jury answered against King.

Section I, infra.

      Even a directed verdict “is warranted only when the evidence

conclusively demonstrates that no other verdict could be rendered.”

Bywaters v. Gannon, 686 S.W.2d 593, 595 (Tex. 1985). “In determining
                                     19
whether it was proper to instruct a verdict, the appellate court must

view the evidence in the light most favorable to the party against whom

the instructed verdict was granted, and every inference that may

properly be drawn from the evidence must be indulged against the

instruction.” State v. ADSS Properties, Inc., 878 S.W.2d 607, 614 (Tex.

App.—San Antonio 1994, writ denied) (citing White v. White, 172

S.W.2d 295, 296 (Tex. 1943)).

     “If the record reflects any evidence of probative force in favor of

the party against whom the instruction was granted, the appellate

court must hold the instruction improper.” ADSS Properties, 878

S.W.2d at 614 (citing White, 172 S.W.2d at 296). “It is error to grant an

instructed verdict when evidence and reasonable inferences from the

evidence raise issues of fact. And, if an instructed verdict would not be

proper, it is error to grant judgment notwithstanding the verdict.”

ADSS Properties, 878 S.W.2d at 614.

     King does not adhere to the legal-sufficiency standard of review it

cites. Appellee’s Br. at 17. Instead of viewing the evidence in the light

most favorable to the jury’s verdict, as required by case law, King

recites the evidence in a manner it deems most favorable to itself.

Bywaters, 686 S.W.2d at 595; White, 172 S.W2d at 296.

                                   20
     For example, King claims it “controlled all work performed at its

repair facility.” Appellee’s Br. at 16. But the evidence showed that King

did not control those details, or, at a minimum, this evidence created a

fact issue regarding that control. 5 RR 149, 185; 6 RR 137-38.

     King also urges that Hernandez failed to follow King’s directions,

which caused his injuries. But by its own admission, King’s instructions

to Hernandez had nothing to do with the details, or even the

generalities, of how Hernandez was to do his work. King simply

provided safety guidelines to follow while performing that work. 6 RR

165-67, 180-81; 7 RR 34; 20 RR 6-8, 13-57. The same is true of King’s

furnishing some of the tools Hernandez used. Making tools available is

not the same as telling a worker how he must use those tools.

     King’s claim that these safety guidelines constituted controlling

the details of Hernandez’ work, when weighed against the evidence that

ATG controlled those details, created a fact question for the jury,

thereby precluding a judgment in King’s favor as a matter of law.

     According to King, it was “undisputed” that it “controlled both the

stepladder and the stand that [Hernandez’ was using when he hurt

himself” by not following King’s warning “not to put a ladder on those

stands.” Appellee’s Br. at 16. But, as Hernandez pointed out, “[i]t was a

                                   21
common practice,” which everyone knew about. 5 RR 147. Furthermore,

furnishing equipment to use in performing a job does not equate to

controlling the details of how a worker accomplishes that job. The

evidence shows ATG, not King, exercised control over the details of that

job performance. 5 RR 149, 185; 6 RR 137-38. At an alternative

minimum, that evidence created a fact issue, which does not support a

judgment as a matter of law. St. Paul Fire & Marine Ins. Co. v.

Bjornson, 831 S.W.2d 366, 369 (Tex. App.—Tyler 1992, no writ).

     King cites Wingfoot Enter. v. Alvarado for the proposition that

“[e]mployees may have more than one employer.” Appellee’s Br. at 18-19

(citing 111 S.W.3d 134, 135 (Tex. 2003)). Although in theory that may

be true in some cases, in fact it is not true here. Unlike Wingfoot, in

which there was no issue on appeal regarding whether the hiring

defendant controlled the details of that worker’s job, a factual dispute

existed here as to whether King had any such control. 111 S.W.3d at

139, 149.

     The issue of whether the hiring defendant was an employer of the

plaintiff was not before the Court in Wingfoot, because the plaintiff did

not appeal the jury’s finding on that question, and, in fact, conceded

that he was an employee of the hiring defendant. 111 S.W.3d at 139.

                                   22
The only question was “whether the exclusive remedy provision can

apply to both the general employer and one who has become an

employer by controlling the details of a worker's work at the time of

injury.” Id. Here, as in Wingfoot, a jury answered the fact question of

whether the plaintiff (Hernandez) was an employee of the hiring

defendant (King). 5 CR 422; 111 S.W.3d at 139. The only difference is

that the jury in Wingfoot resolved that factual dispute in favor of the

hiring defendant, whereas here they found in favor of the plaintiff

(Hernandez) against the hiring defendant (King). Id. That is because in

Wingfoot there was evidence that the plaintiff was injured while

working under “the direct supervision of [the] client company,” whereas,

there is no such evidence that Hernandez was working under King’s

“direct supervision.” Garza v. Exel Logistics, Inc., 161 S.W.3d 473, 475

(Tex. 2005) (citing Wingfoot, 111 S.W.3d at 143). In the alternative,

there was at least an evidentiary dispute on this point, which makes it

a question of fact for the jury, not a matter of law for the trial court.

     King also claims that it has a contract giving it the right to control

the details of Hernandez’s work and that this “written contract

addressing the ‘right of control’ is determinative.” Appellee’s Br. at 19

(citing Robles v. Mount Franklin Food, L.L.C., 591 S.W.3d 158, 165

                                     23
(Tex. App.—El Paso 2019, pet. denied)). But a factual dispute existed as

to whether King had any such contract with Hernandez, and the jury

resolved that question against King’s claim. 6 RR 132-33; 5 CR 422.

      Furthermore, Robles recognized that even if a written contract

existed, it does not necessarily control. 591 S.W.3d at 165. For example,

assuming for hypothetical purposes that King had proven the existence

of the contract it claims it had with Hernandez, a fact question would

still exist as to whether the parties modified the contract by a

subsequent express or implied agreement. Id.; see also Newspapers, Inc.

v. Love, 380 S.W.2d 582, 590 (Tex. 1964) (holding that a written

contract may be modified “by a subsequent agreement expressed or

implied”). Furthermore, when, as here, “the terms of the employment

are indefinite,” evidence of the exercise of control “may be the best

evidence available to show the actual terms of the contract.” Love, 380

S.W.2d at 590.

     King urges that Texas courts “construe the TWCA liberally in

favor of coverage as a means of affording employees the protections the

Legislature created.” Appellee’s Br. at 18 (quoting Port Elevator-

Brownsville, L.L.C. v. Casados, 358 S.W.3d 238, 241 (Tex. 2012)). But

King is trying to construe this Act to protect itself, not an employee.

                                   24
Furthermore, Texas courts construe evidence liberally in favor of jury

verdicts to protect those verdicts and the litigants in whose favor the

jury ruled. See Jackson v. Axelrad, 221 S.W.3d 650, 653 (Tex. 2007)

(noting presumptions in favor of jury verdicts are designed to protect

verdicts from second-guessing on appeal). King is trying to construe

that evidence in the opposite manner as a means of undoing a verdict

this construction is intended to protect.

     In similar fashion, King claims Texas appellate opinions are

“replete” with examples of temporary workers “being deemed the

employee or borrowed servant of the company where the employee was

working when he or she was injured.” Appellee’s Br. at 23. But, as set

forth above, Texas cases are also replete with examples of appellate

courts reversing trial judges for granting judgments as a matter of law

when fact questions existed and, in particular, for granting JNOVs

without supporting motions.

                                 PRAYER

     For the reasons cited in this brief and in Appellant’s opening

briefing, Appellant, Jorge Hernandez, respectfully asks this Court to:

     •     reverse the trial court’s judgment against Hernandez;



                                    25
•   render judgment in Hernandez’s favor in accordance
    with the jury’s verdict and as requested in his motion
    for entry of judgment;

•   in the alternative, remand this case in part or in full
    with instructions for the trial court to proceed in a
    manner consistent with this Court’s opinion; and

•   grant Hernandez all other relief to which he is entitled.

                          Respectfully submitted,

                          /s/ Catherine M. Stone
                          CATHERINE M. STONE
                          State Bar No. 19286000
                          cstone@langleybanack.com
                          OTTO S. GOOD
                          State Bar No. 08139600
                          ogood@langleybanack.com
                          RUBEN VALADEZ
                          State Bar No. 00797588
                          rvaladez@langelybanack.com
                          LANGLEY & BANACK, INC.
                          Trinity Plaza II, Suite 700
                          745 E. Mulberry Avenue
                          San Antonio, Texas 78212
                          Telephone: (210) 736-6600
                          Telecopier: (210) 735-6889
                          HUMBERTO S. ENRIQUEZ
                          State Bar No. 00784019
                          enriquezlawfirm@sbcglobal.net
                          THE ENRIQUEZ LAW FIRM, PLLC
                          1212 Montana Avenue
                          El Paso, Texas 79902
                          Telephone: 915.351.4331
                          Telecopier: 915.351.4339

                          ATTORNEYS FOR APPELLANT
                          JORGE L. HERNANDEZ
                            26
                 CERTIFICATE OF WORD COMPLIANCE

     Appellant certifies that the number of words in this brief,
including its headings, footnotes, and quotations, is 5581.

                                 /s/ Catherine M. Stone
                                 CATHERINE M. STONE

                       CERTIFICATE OF SERVICE

      I hereby certify that on March 15, 2021 a true and correct copy of
the foregoing instrument was served on the following counsel of record
in accordance with the Texas Rules of Appellate Procedure:

Bryan P. Rose                       James A. Daross
bryan.rose@stinson.com              jdaross@darosslaw.com
STINSON LLP                         4809 Costa de Oro Road
1050 17th Street, Suite 2400        El Paso, Texas 79922
Denver, CO 80265                    Telephone: 915-549-7805
Telephone: 303-376-8415             Telecopier: 915-974-3912

                                 /s/ Catherine M. Stone
                                 CATHERINE M. STONE




                                  27
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Teresa Rodriguez on behalf of Catherine Stone
Bar No. 19286000
trodriguez@langleybanack.com
Envelope ID: 51468790
Status as of 3/15/2021 11:49 AM MST

Associated Case Party: JorgeLHernandez

Name                   BarNumber     Email                           TimestampSubmitted      Status

Otto SGood                           ogood@langleybanack.com         3/15/2021 10:58:20 AM   SENT

Catherine MStone                     cstone@langleybanack.com        3/15/2021 10:58:20 AM   SENT

Teresa H.Rodriguez                   trodriguez@langleybanack.com 3/15/2021 10:58:20 AM      SENT

Ruben Valadez                        rvaladez@langleybanack.com      3/15/2021 10:58:20 AM   SENT

Humberto S. Enriquez                 enriquezlawfirm@sbcglobal.net   3/15/2021 10:58:20 AM   SENT



Associated Case Party: King Aerospace

Name               BarNumber    Email                     TimestampSubmitted      Status

James A. Daross    5391500      jdaross@darosslaw.com     3/15/2021 10:58:20 AM SENT

Bryan Rose         24044704     bryan.rose@stinson.com 3/15/2021 10:58:20 AM SENT

Faith Eaton                     featon@fbtlaw.com         3/15/2021 10:58:20 AM SENT

Benjamin West      24084074     bwest@fbtlaw.com          3/15/2021 10:58:20 AM SENT



Case Contacts

Name             BarNumber Email                          TimestampSubmitted      Status

Emily Sylvia                  emily.sylvia@stinson.com    3/15/2021 10:58:20 AM   SENT

Judith Araujo                 judith.araujo@stinson.com   3/15/2021 10:58:20 AM   SENT

Ryan Sugden                   ryan.sugden@stinson.com     3/15/2021 10:58:20 AM   SENT

Tayler Bradley                tayler.bradley@stinson.com 3/15/2021 10:58:20 AM    SENT